DETAILED ACTION
	Claims 1-4 were rejected in Office Action mailed 07/14/2022.
Applicant filed a response 10/11/2022, amended claims 1 and 3-4, and cancelled claim 2. 
Claims 1 and 3-8 are pending. 
Claims 5-8 are withdrawn. 
Claims 1 and 3-4 are rejected. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (CN 102311550 A, as provided in IDS filed 02/25/2021; hereinafter Sun) in view of Tomoya et al. (WO 2017217503 A1; hereinafter Tomoya). 
	The Examiner has provided a machine translation of CN 102311550 A with the Requirement for Restriction/Election filed 04/26/2022. The citations of the prior art in this rejection refer to the machine translation.
It is noted that when utilizing WO 2017217503 A1, the disclosures of the reference are based on US 20190169402 A1 which is an English language equivalent of the reference. Therefore, the paragraph numbers cited with respect to WO 2017217503 A1 are found in US 20190169402 A1.

Regarding claim 1, Sun teaches an esterified modified lignocellulose wherein the major constituent cellulose, hemicellulose, and the lignin can participate in esterification modification reaction (Sun, [0047]; abstract; [0010]; claim 10), wherein the lignocellulosic biomass comprises cellulose, hemicellulose and lignin (i.e., composite material), in particular, the wood selected wood powder, bagasse, straw and other biomass (Sun, [0016]-[0017]; [0005]) (i.e., lignocellulosic biomass comprising cellulose, hemicellulose and lignin);
wherein the hydroxyl substitution degree of the prepared lignocellulose esterified materials is adjustable (Sun, abstract; [0010]; [0044]; [0047]) (i.e., some hydroxy groups of the lignocellulosic biomass are esterified);
wherein an acid binding agent and esterifying reagent are used to carry out the esterification reaction (Sun, [0013]; [0028]; [0045]), wherein the esterification reagent is acyl chloride having a molecular structural formula of CH3-(CH2)n-COCl wherein n is 0, 1, 2, 3, 4, 5, 6, 7, 8, 9, or 10 (Sun, [0028]; [0031]) (i.e., esterified portion has short-chain acyl groups containing 2 to 12 carbon atoms).
Sun further teaches wherein the esterification modified lignocellulose can be blended with plastic substrate at low temperature, increases the compatibility of the plastic substrate lignocellulose and high hydrophobicity (Sun, [0131]) (i.e., the esterified modified lignocellulose has increased compatibility with plastic and high hydrophobicity). 

Regarding claim 1, Sun does not explicitly disclose wherein the esterified portion has short-chain acyl groups containing 2 to 4 carbon atoms and long-chain acyl groups containing 3 to 18 carbon atoms, as presently claimed.
With respect to the difference, Tomoya teaches a cellulose resin composition (i.e., a composite material) containing a cellulose resin (Tomoya, abstract; [0028]; [0049]; claim 1) wherein cotton (for example, cotton linters) having a high cellulose content and pulp (for example, wood pulp) can be used directly (Tomoya, [0052]) (i.e., biomass), wherein a process for producing a cellulose derivative comprises a short-chain acylating agent and a long-chain acylating agent (i.e., esterifying reagents) in the presence of an acid trapping component (i.e., acid binging agent) (Tomoya, [0095]), wherein as a short-chain reactant, a compound selected from acetyl chloride (i.e., CH3-COCl) and propionyl chloride (i.e., CH3-CH2-COCl) is preferable (Tomoya, [0096]);
and wherein the cellulose resin (cellulose derivative) is obtained by substituting at least part of hydrogen atoms of hydroxy groups of a cellulose with a short-chain acyl group (short-chain organic group) having 2 to 4 carbon atoms, wherein a single type or two types or more of acyl groups can be introduced (Tomoya, [0070]; [0051]; claim 1), wherein examples of an acyl group (short-chain organic group) having 2 to 4 carbon atoms include an acetyl group, a propionyl group, a butyl group and an isobutyryl group (Tomoya, [0072]) (i.e.,  short-chain acyl group),
and a long-chain organic group having 7 or more carbon atoms (Tomoya, [0051]; [0055]; [0057]; claim 1), wherein as the long-chain organic group, for example, a linear saturated aliphatic acyl group having 7 or more carbon atoms is mentioned, such as a tetradecanoyl group, hexadecanoyl group, or octadecanoyl group (i.e., 14, 16 or 18 carbon atoms), wherein a single type or two types or more long-chain organic groups may be used (Tomoya, [0058]; [0082]) (i.e., long-chain acyl group). 
As Tomoya expressly teaches, by introducing a long-chain organic group into a cellulose or derivative thereof, it is possible to improve properties thereof such as water resistance (i.e., hydrophobicity), thermoplasticity and mechanical characteristics (Tomoya, [0068]), and by introducing a short-chain organic group into a cellulose, it is possible to reduce intermolecular force (intramolecular bond) of the cellulose and plasticity thereof can be improved (Tomoya, [0074]).
Tomoya is analogous art, as Tomoya is drawn to substituting at least part of hydrogen atoms of hydroxy groups of a cellulose with an acyl group having 2 to 4 carbon atoms (short-chain organic group) and a long-chain organic group having 7 or more carbon atoms, wherein as the long-chain organic group, a linear saturated aliphatic acyl group having 7 or more carbon atoms is mentioned (Tomoya, [0028]; [0058]) (i.e., esterified portion has short-chain acyl groups containing 2 to 4 carbon atoms and long-chain acyl groups containing 3 to 18 carbon atoms), wherein cotton and pulp can be used directly (i.e., biomass) (Tomoya, [0052]).
In light of the motivation of using short-chain and long-chain organic groups taught in Tomoya, it therefore would have been obvious to one of ordinary skill in the art to incorporate the short-chain acyl group having 2 to 4 carbon atoms and a long-chain organic group, such as a linear saturated aliphatic acyl group, having 7 or more carbon atoms, of Tomoya in the esterified modified lignocellulose of Sun, in order to improve properties such as water resistance, thermoplasticity, mechanical characteristics, plasticity, and reduce intermolecular force, and thereby arrive at the claimed invention.
As set forth in MPEP 2144.05, in the case where the claimed number of carbon atoms of the long-chain acyl groups range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

Regarding claim 3, Tomoya further teaches wherein the ratio of short-chain organic groups relative to long-chain organic groups (DSSH/DSLO) (i.e., ratio of the degree of substitution, which is equivalent to the molar ratio) is preferably 4 or more and 12 or less (Tomoya, [0075]) (i.e., molar ratio of 4:1 to 12:1, which overlaps with the presently claimed range of from 7:1 to 1:3, equivalent to 0.33:1 to 7:1). 
As Tomoya expressly teaches, if the ratio is 4 or more and appropriately large, the resultant material is appropriately flexible and tends to have a sufficient strength and heat-resistance, and conversely, if the ratio is 12 or less and appropriately small, the resultant material has sufficient thermoplasticity and becomes suitable for use in molding (Tomoya, [0075]).
In light of the motivation of using a ratio of short-chain organic groups relative to long-chain organic groups (DSSH/DSLO) of 4 or more and 12 or less taught in Tomoya, it therefore would have been obvious to one of ordinary skill in the art to incorporate the DSSH/DSLO ratio of Tomoya in the esterified modified lignocellulose of Sun in view of Tomoya, in order to have a sufficient strength, heat-resistance, and thermoplasticity and becomes suitable for use in molding, and thereby arrive at the claimed invention.
As set forth in MPEP 2144.05, in the case where the claimed molar ratio range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
	
Regarding claim 4, Tomoya further teaches wherein each of the glucose units constituting a cellulose has three hydroxy groups (Tomoya, [0051]) and,
wherein the total (DSSH+DSLO) of the degree of substitution with the short-chain organic group and the degree of substitution with the long-chain organic group is preferably 2.2 or more (i.e., 2.2/3 * 100 = 73.33mol% or more substitution percent of the short-chain acyl groups and the long-chain acyl groups), in order to obtain a sufficient introduction effect (Tomoya, [0036]; [0067]; [0073]);  
wherein the average number of the remaining hydroxy groups per glucose unit of a cellulose resin can be set to fall within the range of 0 to 2.9, preferably 0.8 or less (i.e., 0.8/3 * 100 = 26.67mol% or less hydroxy groups remaining) and particularly preferably 0.6 or less (i.e., 0.6/2 * 100 = 20mol% or less hydroxy groups remaining, or a substitution percent of 80mol% or more) (Tomoya, [0077]-[0078]).
As Tomoya expressly teaches, the total (DSSH+DSLO) of the degree of substitution with the short-chain organic group and the degree of substitution with the long-chain organic group is preferably 2.2 or more in order to obtain a sufficient introduction effect (Tomoya, [0036]). Additionally, Tomoya expressly teaches as the conversion rate (degree of substitution) of hydroxy groups increases, water absorbability tends to decrease, plasticity and breaking strain tend to increase, and in view of water resistance (i.e., hydrophobicity) and impact resistance in addition to flowability, the hydroxy group remaining degree is preferably 0.6 or less (Tomoya, [0077]-[0078]).  
In light of the motivation of having a total (DSSH+DSLO) of 2.2 or more (i.e., 73.33mol% or more substitution percent) taught in Tomoya, it therefore would have been obvious to one of ordinary skill in the art to incorporate the total of the degree of substitution with the short-chain organic group and the degree of substitution with the long-chain organic group of Tomoya in the esterified modified lignocellulose of Sun in view of Tomoya, in order to obtain a sufficient introduction effect, increase water resistance, plasticity and breaking strain, and thereby arrive at the claimed invention.
As set forth in MPEP 2144.05, in the case where the claimed substitution percentage “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Response to Amendment
In response to the amendments in the Specification and in claims 1, 3, and 4, and the cancellation of claim 2, the previous Specification objections, claim objections, 35 U.S.C. 112(b) rejections, and 35 U.S.C. 112(d) rejections withdrawn from the record. 

In response to the amendments, regarding “and the lignocellulose biomass comprises cellulose, hemicellulose and lignin” recited in claim 1 and the cancelled claim 2, it is agreed that the previous 35 U.S.C. 103 rejections of Sun et al. (CN 102311550 A; hereinafter Sun) in view of Tomoya et al. (WO 2017217503 A1; hereinafter Tomoya) would not meet the present claims. Therefore, the previous 35 U.S.C. 103 rejections over Sun in view of Tomoya are withdrawn from the record. However, the amendments necessitate new sets of 35 U.S.C. 103 rejections over Sun in view of Tomoya, as set forth above. 

Applicant primarily argues:
“Cellulose disclosed in Tomoya is entirely different from Applicant's claimed lignocellulosic biomass, which is comprised of cellulose, hemicellulose, and lignin. On the other hand, Tomoya' s Pulp (for example, wood pulp) is a pure cellulose component obtained from wood through a delignification process and therefore is not lignocellulose required by Applicant's claims which is very different and incompatible because it contains additional polymeric components other than cellulose. Therefore, one skilled in the art would not be able to modify Sun's lignocellulose with Tomoya's molecular design concept for a very different cellulose”
Remarks, p. 7-8
The examiner respectfully traverses as follows:
It is noted that the present claims are not rejected solely over Tomoya, but rather the present claims are rejected over a combination of Sun and Tomoya, i.e., Sun in view of Tomoya. Therefore, while Tomoya does not disclose all the features of the present claimed invention, Tomoya is used as teaching reference, namely using short-chain acyl group having 2 to 4 carbon atoms and a long-chain organic group, such as a linear saturated aliphatic acyl group, having 7 or more carbon atoms, in order to improve properties such as water resistance, thermoplasticity, mechanical characteristics, plasticity, and reduce intermolecular force, as set forth on pages 3-6 above, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, and in combination with the primary reference, discloses the presently claimed invention.
Applicant further argues:
“Furthermore, one skilled in the art would also not be led to the specific molar ratio range recited in Applicant's dependent claim 3: the molar ratio between the 
short-chain acyl group and the long-chain acyl groups is from 7:1 to 1:3. Indeed, Applicant's own experiments in the Published Examples 1 and 2 confirm that one 
skilled in the art would not have had any reasonable expectation of success in making such a modification.”
Remarks, p. 8
The examiner respectfully traverses as follows:
Firstly, Sun and Tomoya are both drawn to substituting at least part of hydrogen atoms of hydroxy groups of biomass comprising cellulose with acyl groups (Sun, [0047], [0044] and [0028]; Tomoya, [0028]) and Tomoya provides proper motivation to combine, namely by introducing a long-chain organic group into a cellulose or derivative thereof, it is possible to improve properties thereof such as water resistance (i.e., hydrophobicity), thermoplasticity and mechanical characteristics (Tomoya, [0068]), and by introducing a short-chain organic group into a cellulose, it is possible to reduce intermolecular force (intramolecular bond) of the cellulose and plasticity thereof can be improved (Tomoya, [0074]), wherein if the ratio of short-chain organic groups relative to long-chain organic groups (DSSH/DSLO) is 4 or more and appropriately large, the resultant material is appropriately flexible and tends to have a sufficient strength and heat-resistance, and conversely, if the ratio is 12 or less and appropriately small, the resultant material has sufficient thermoplasticity and becomes suitable for use in molding (Tomoya, [0075]). See pages 3-7 set forth above.  Therefore, it is the Examiner’s position that there would be a reasonable expectation of success by combining Sun and Tomoya.
Secondly, it is well settled that obviousness does not require absolute predictability of success; all that is required is a reasonable expectation of success. In re Kubin, 561 F.3d 1351, 1360 (Fed. Cir. 2009); In re O’Farrell, 853 F.2d 894, 903-04 (Fed. Cir. 1988). See MPEP 2143E.
Finally, the data to support the position is unpersuasive.  Specifically, the data only uses residue (bagasse) of a sugarcane juice, bamboo, or eucalyptus as a lignocellulosic biomass, vinyl decanoate (i.e., 10 carbon acyl group) or vinyl stearate (i.e., 18 carbon acyl group) to form the long chain acyl groups (i.e., long-chain acyl groups containing 10 carbon or 18 carbons, respectively), while the present claims broadly recite a lignocellulosic biomass comprising cellulose hemicellulose and lignin, and long-chain acyl groups containing 3 to 18 carbon atoms. 
Additionally, it is noted that Example 9 is not within the claimed scope, i.e., vinyl pivalate is used as an ester compound having short-chain acyl group but contains 5 carbon atoms in the acyl group. 
Furthermore, there is no data to show using the lower number of carbon atoms in the long-chain acyl groups (i.e., long-chain acyl groups containing 3 carbon atoms). As set forth in MPEP 716.02(d), whether unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support”. In other words, the showing of unexpected results must be reviewed to see if the results occurred over the entire claimed range, In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). Applicants have not provided data to show that the unexpected results do in fact occur over the entire claimed range of carbon atoms contained in the long-chain acyl groups.
	Therefore, the result is not unexpected or surprising. 

Applicant further argues:
“Applicant's claim 4 substitution percentage would apply to all hydroxy groups in the composite material comprising cellulose, hemicellulose and lignin derivatives, in which chemical properties and binding positions differ from each other. This is very different from Tomoya' s substitution percentage which is only apply to hydroxy groups in glucose unit of cellulose. Hence, one skilled in the art would not be able to derive or obtain Applicant's claimed substitution percentage based on an incompatible ratio taught in Tomoya”
Remarks, p. 8-9
The examiner respectfully traverses as follows:
Sun and Tomoya are both drawn to substituting at least part of hydrogen atoms of hydroxy groups of biomass comprising cellulose with acyl groups (Sun, [0047], [0044] and [0028]; Tomoya, [0028]) and Tomoya provides proper motivation to combine, namely by introducing a long-chain organic group into a cellulose or derivative thereof, it is possible to improve properties thereof such as water resistance (i.e., hydrophobicity), thermoplasticity and mechanical characteristics (Tomoya, [0068]), and by introducing a short-chain organic group into a cellulose, it is possible to reduce intermolecular force (intramolecular bond) of the cellulose and plasticity thereof can be improved (Tomoya, [0074]), wherein the total (DSSH+DSLO) of the degree of substitution with the short-chain organic group and the degree of substitution with the long-chain organic group is preferably 2.2 or more (i.e., 2.2/3 * 100 = 73.33mol% or more substitution percent of the short-chain acyl groups and the long-chain acyl groups) in order to obtain a sufficient introduction effect (Tomoya, [0036]; [0067]; [0073]), wherein in view of water resistance (i.e., hydrophobicity) and impact resistance in addition to flowability, the hydroxy group remaining degree is preferably 0.6 or less (i.e., 0.6/2 * 100 = 20mol% or less hydroxy groups remaining, or a substitution percent of 80mol% or more) (Tomoya, [0077]-[0078]). Thus, it would have been obvious to one of ordinary skill in the art to incorporate the total of the degree of substitution with the short-chain organic group and the degree of substitution with the long-chain organic group of Tomoya in the esterified modified lignocellulose of Sun in view of Tomoya, in order to obtain a sufficient introduction effect, increase water resistance, plasticity and breaking strain. See pages 3-9 set forth above. Therefore, it is the Examiner’s position that there would be a reasonable expectation of success by combining Sun and Tomoya, absent evidence to the contrary.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RITU SHIRALI whose telephone number is (571)272-2241. The examiner can normally be reached Monday - Friday: 10am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571)270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.S.S./Examiner, Art Unit 1732                               
                                                                                                                                                                         /CORIS FUNG/Supervisory Patent Examiner, Art Unit 1732